UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA

 

WESTERN DIVISION

HEYL TRUCK LINES, INC. and VAN WYK, Case No.5:18-cv.04099
INC., Jury Trial Demanded

Plaintiffs,
- VS -

PLAINTIFFS’ UNRESISTED MOTION

HALDEX BRAKE PRODUCTS TO FILE AMENDED COMPLAINT
CORPORATION,

Defendant.

 

 

COME NOW the above-named Plaintiffs, by and through their counsel of record, and
move the Court for an Order, pursuant to F.R.Civ. P. 15(a)(2), allowing the Plaintiffs to amend
their Complaint in the form attached hereto as Exhibit A and incorporated herein as though set
out in full.

In support of this Motion, Plaintiffs state the following:

1. Plaintiffs’ Motion is made for good cause and not for purposes of delay.

2s The purpose of the Amended Complaint is to allege additional damages stemming
from a truck fire which had not occurred until after Plaintiffs’ original Complaint had been
drafted and was in the process of being filed and served.

a. After conferring in good faith with counsel for Defendant concerning this motion,
such other parties have agreed to consent and stipulate to the motion. Counsel for Defendant
identified below have granted permission to use their electronic signatures.

WHEREFORE Plaintiffs pray that this Motion be granted and the Court enter an Order

allowing Plaintiffs to file their Amended Complaint.

1
Case 5:18-cv-04099-CJW-KEM Document 21 Filed 04/18/19 Page 1 of 3
Dated this 18th day of April, 2019.

HAGEN, WILKA & ARCHER, LLP

 

David L. Edwards

Sara E. Schroeder

600 S. Main Avenue, Suite 102

P.O. Box 964

Sioux Falls, SD 57101-0964

Telephone: (605) 334-0005

Facsimile: (605) 334-4814

E-Mail: david@hwalaw.com
sara@hwalaw.com

MAYNE, HINDMAN, DAANE, PARRY &
WINGERT

By:  /s/James N. Daane___AT0001802
James N. Daane
John D. Mayne
701 Pierce Street, Suite 300
P.O. Box 1678
Sioux City, IA 51102-1678
Telephone: (712) 252-2424
Facsimile: (712) 255-8049
E-mail: jdaane@maynelaw.com

jmayne@maynelaw.com

Attorneys for Plaintiffs

2
Case 5:18-cv-04099-CJW-KEM Document 21 Filed 04/18/19 Page 2 of 3
The foregoing Motion to Amend Plaintiffs’ Complaint is unresisted by Defendant.

Dated this 18th day of April, 2019.

3

STINSON, LEONARD, STREET, LLP

/s/Thomas H. Davis

Steven G. Emerson

Thomas H. Davis

1201 Walnut Street, Suite 2900

Kansas City, MO 64106

Email: semerson@stinson.com
tdavis@stinson.com

WOODS FULLER SCHULTZ & SMITH
P.C.

/s/Sander J. Morehead

Sander J. Morehead (lowa PIN #AT0012212)
300 South Phillips, Suite 300

Sioux Falls, SD 57104

Email: sander.morehead@woodsfuller.com

Attorneys for Defendant

Case 5:18-cv-04099-CJW-KEM Document 21 Filed 04/18/19 Page 3 of 3
